Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE

Claims 1-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “using an operation performance model, a set of frames of the video stream that indicates a state of a performance of the operation by the user, wherein the operation performance model is trained based on a plurality of historical videos of historical performances of the operation by other users of other wearable devices, wherein the plurality of historical videos are captured by the other wearable devices; determining, by the device and based on the state of the performance by the user, a next task of the operation; identifying, by the device and using the operation performance model, a physical object within the physical environment that is depicted in the set of frames; determining, based on reference image data associated with the operation, that the physical object is associated with the next task; configuring, by the device, display data that is associated with the physical object and that is associated with the next task, wherein the display data is associated with an indicator that identifies the physical object and task information associated with performing the next task; and providing, by the device, the display data to the wearable device” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648